DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 12/09/2019. Claims 1-27 are under examination.   

Continuity/ Priority Information  
The present Application 16708207, filed 12/09/2019 Claims Priority from Provisional Application 62797014, filed 01/25/2019.

 Election/Restrictions
 Applicant’s election without traverse of Group I, Claims 1-27, in the reply filed on 08/12/2022 is acknowledged. 
Claims 28-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2022.

Claim Objections
Claims 1-12 are objected to because of the following informalities: 
Claim 1, change “the values of θs” to “the values of θ”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 24, the limitation “measuring observed parity signals resulting from running the calibration circuit, .........the observed parity signals is a direct measurement of a different value of θ” is indefinite. It is unclear how on is able to distinguish between measuring observed parity signals and direct measurement of the observed parity signals. As best understood, according to the specification, Par. [0072] In another aspect of the method 400a, the two-qubit calibration circuit produces the observed parity signals in response to a range of values of θ applied to the calibration circuit. Once, the signals are observed at the output of calibration circuit 140a and 140b, Fig. 1, there is no additional measurement of the parity signals. There is no device cited in the specification or Claims for measuring in addition to observing the signals, i.e. producing and then measuring. Perhaps the Claims should recite “generating parity signals”.
Claims 13, 26, the expression “target value of θ” is indefinite. It is unclear how one recognizes the target value out of many values. There is no sufficient support in the specification for the target value.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claims 1 and 24, recite a method and quantum information processing (QIP) system for calibrating quantum gates, which is directed to an abstract idea of a group of mathematical concepts, under Step 2A Prong 1,  according to the limitations,   
running the calibration circuit in the QIP system for a range of values of θ;
measuring observed parity signals resulting from running the calibration circuit, the two-qubit calibration circuit being configured such that each of the observed parity signals is a direct measurement of a different value of θ; 
generating calibration information that describes the relationship between the values of θs in the range and their corresponding calibration observable measurements; and 
providing the calibration information to arbitrarily calibrate one or more MS gates in a quantum simulation.
Independent Claims 13 and 26, similarly recite, 
applying optical or radio frequency (RF) power to run an MS calibration circuit for a target value of θ; 
measuring a parity signal from running the MS calibration circuit to determine if the corresponding value of θ in the calibration information is the target value of θ; 
in response to the corresponding value of θ being the target value of θ, completing the calibration and enabling the MS gate for use in a quantum simulation; and in response to the corresponding value of θ not being the target value of θ, adjusting the optical or RF power.
 
 The above limitations recited in the Claims, which as drafted, are directed to a group of mathematical concepts.
 According to the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), under their broadest reasonable interpretation, the limitations cover performance of mathematical concepts, such as, mathematical relationships, mathematical formulas or equations, and mathematical calculations.   
 If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations, then it falls within the “Mathematical Concepts” of abstract ideas. For example, in this case, Claim 1 recites “measuring observed parity signals resulting which are a direct measurement of a different value of θ” using angle values θ (|0|<<π/2) in a mathematical equation to estimate parity signals as evident by the specification. Par. [0033] In the full entangled case, θ=π/2 such that [00002] cos .Math. θ 2 = sin .Math. θ 2 and the output of the MS gate is (|00 +|11 )/√{square root over (2)}. For small values of θ, the angles are arbitrary. For example, the angles can be instead θ=π/20 or θ=π/25, or any other small values, which mathematically describes the MS gate, which is judicially excepted mathematical subject matter.
Also, Par.  [0040] As described above, the angle θ represents the amount of the entanglement created after the MS interaction (θ=π/2 corresponds to the full entanglement). Hence the matrix representation of the full two-qubit calibration circuit is
[00005] 1 2  [ ( cos .Math. .Math. θ - sin .Math. .Math. θ ) 1 1 ( cos .Math. .Math. θ + sin .Math. .Math. θ ) ( cos .Math. .Math. θ + sin .Math. .Math. θ ) - 1 1 ( - cos .Math. .Math. θ + sin .Math. .Math. θ ) ( cos .Math. .Math. θ + sin .Math. .Math. θ ) 1 - 1 ( - cos .Math. .Math. θ + sin .Math. .Math. θ ) ( cos .Math. .Math. θ - sin .Math. .Math. θ ) - 1 - 1 ( cos .Math. .Math. θ + sin .Math. .Math. θ ) ], which is judicially excepted mathematical subject matter, and which it falls within the “Mathematical Concepts” of abstract ideas.  Accordingly, the claims recite an abstract idea, and hence non-eligible subject matter under the 101 requirement.      .
 
This judicial exception is not integrated into a practical application under, under Step 2A Prong 2.  In particular, the claims recite additional elements, such as, independent Claim 1 and 24, further recite “a processor,  and a memory” to perform mathematical calculations, which is a recitation of generic computer or computers to perform generic computer functions. The addition of computer hardware into the claims fails to direct the claims toward an improvement to the computer itself. Indeed, the claims are entirely silent on the specific operation of the computer hardware which can be any computer processor so long as it performs the claimed mathematical calculations. Thus, the recitation of computer hardware fails to tie the claim to a particular machine (only to a generic computer) nor does the recitation of computer hardware direct the claim to an improvement in the functioning of the computer itself.
Also, the additional element, such as a processor is nothing else than a general-purpose computer being used as a generic tool executing instructions. Thus, it constitutes an abstract idea without any tangible results, and without further reciting any practical applications, for achieving such results.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements amounts to no more than a processor programmed to execute instructions, which cannot provide an inventive concept. Hence, the claims are not patent eligible under the 101 requirement.
 
The dependent Claim 2-12, 14-23, 25, and  27 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
For example, the additional elements recited in Claim 11 “generating a table with the calibration information, and providing the calibration information includes providing the table” do not amount to significantly more than the judicial exception, because they are mathematical concepts performed by a conventional computer used as a tool.
Therefore, the Claims recite an abstract idea, and hence non-eligible subject matter under the 101 requirement.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: August 23, 2022
Non-Final Rejection 20220823
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov